DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has an effective filing date of Dec 4, 2019.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-29) in the reply filed on Aug 17, 2021 is acknowledged.
Claims 30-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Aug 17, 2021.
Applicant’s election of collagen degeneration, for example specifically, osteoporosis and arthritis is acknowledged.
Applicant‘s election of Shilajit formulation with the Shilajit having at least 10.3% (w/w) free dibenzo-α-pyrones and dibenzo-α-pyrones conjugated with chromoproteins and also having at least 50% (w/w) of fulvic acids with dibenzo-α-pyrone core nucleus. 
More specifically, Applicant’s election of the formulation of paragraphs 84-86 of the application as filed, describing 250 mg
Shilajit capsules having 250 mg standardized aqueous Shilajit extract (Prima Vie® Shilajit) having 60.8% w/w fulvic acid with DBP core nucleus and 15.7% w/w of .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb 25, 2021 was filed after the mailing date of the Filled application, mail on 12/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and claims dependent therefrom) is/are indefinite for failing to claim the metes and bounds of the invention with the recitation of the terms “individual components” in reference to the Shilajit, and for the per se recitation of “Shilajit.”
In terms of background, the specification provides what is generally understood to be what are the individual components of Shilajit, see paragraph 29.


While the generally understood definition of the individual components of Shilajit is known as described above, and such definition is broad (where a broad definition of a term does not necessarily render a claim indefinite), the nature of Shilajit as defined above renders the claim indefinite. 
More particularly, the definition of Shilajit notes it contains various undescribed minerals, organic substances that are all not necessarily spelled out or defined to place a potential infringer on notice of infringement of the claimed invention. 
For example, Velmurugan teaches that in the Charak Samhita, shilajit is described as a product of four minerals i.e. gold, silver, copper and iron, whereas in the Susruta Samhita it included two more minerals, i.e. lead and zinc in its composition, see page 210, bridging column 1 to column 2. Thus, use of the term Shilajit or its individual components are not definite, based on what is generally acknowledged as to what comprises Shilajit.
Further, as per Velmurugan, claim 1 is indefinite for the recitation of Shilajit, as the common, catch-all name of this composition, can comprise different mineral components, the four basic minerals of gold, silver, copper and iron, or that it can further include lead and zinc, see page 210 of Velmurugan.
Claim 4 (and claims dependent therefrom) is/are indefinite for failing to claim the metes and bounds of the invention by claiming an “aqueous Shilajit extract,” while describing said aqueous Shilajit extract as being in a “dry powder form.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 18-24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 20160095881.
By background, Shilajit aka “Moomiyo,” is a physiologically active organic matter, composed of rock humus, rock minerals and organic substances that have been compressed by layers of mixed with marine organisms and microbial metabolites, see paragraph 29 of the specification.
Shilajit oozes out of the rocks as a black mass in the Himalayas at higher altitudes ranging from 1000 to 5000 meters, as the rocks become warm during summer, Id. Shilajit contains fulvic acids ("FAs") as its main components, along with dibenzo-a-pyrones ("DBPs") and DBP chromoproteins, humic acid, and more than forty (40) minerals, Id. DBPs are also known as Urolithins (e.g. Urolitin A, Urolithin B, etc.), Id.
With regard to claim interpretation and the limitations of at least 10.3% w/w of free dibenzo-α pyrones (DBP) and dibenzo-α-pyrones conjugated with chromoproteins, it is pointed out that paragraph 52 of the specification (with regard to the field of the invention, the common understanding and knowledge of what Shilajit is) discloses that 
this invention is a standardized aqueous extract of Shilajit ("standardized aqueous Shilajit extract") containing at least 50% (w/w) fulvic acids with DBP core nucleus and at least 10.3% (w/w) of free DBP [dibenzo-α pyrones] plus DBP [dibenzo-α pyrones] conjugated with chromoproteins, and for instance more than 40 microminerals. 

Further, paragraph 52 teaches that not only its Shilajit composition but those of standardized Shilajit compositions are known as PrimaVie® Shilajit, see below.
The standardized aqueous Shilajit extract according to this invention is "PrlmaVie® Shilajit", Prima Vie® is a registered US trademark under which standardized aqueous Shilajit extract is sold. Prima Vie® Shilajit is described in US Patent Nos. 6,869,612 and 6,440,436, each of which is incorporated by reference herein for the purpose of describing Prima Vie® Shilajit. See Paragraph 52 of the specification. 

Accordingly, US Pub ‘881 teaches a Shilajit extract, therein identified as Natreon Inc.'s patented ingredient, PrimaVie®, is a purified and standardized Shilajit extract for nutraceutical use [as per] U.S. Pat. Nos. 6,869,612 and 6,440,436, see paragraph 50. Therefore, the limitation regarding 10.3% w/w free DBP and DBP conjugated with chromoproteins is/are known to be in standardized Shilajit extracts such as Prima Vie®.  Therefore, the disclosure of PrimaVie® Shilajit extract by US Pub ‘881, inherently possesses the limitation of free DBP and conjugated DBP as claimed by claim 1.
In terms of claim interpretation, claim 1 and its 3 steps (a-c), is directed to 
A method reducing collagen degradation in a subject comprising the steps of : 	(a) providing a composition comprising Shilajit (or other alternatives listed in step (a), such as the individual components or the claimed combination of dibenzo-alpha-pyrones, free or conjugated);
(b) administering the composition to the subject to deliver the Shilajit.
Step (c) is noted to be a mere description of an intended use or inherent property of the administered Shilajit and not an action step of the claimed method.
Regarding claim 1 and steps a) and b) the providing and administration of Shilajit to a subject, US Pub ‘881 teaches a method of inducing collagen synthesis in a mammal (subject) comprising administering to the mammal in need of such treatment a therapeutically effective amount of Shilajit or its individual components, or a combination of two or more of these components, wherein the body of the mammal synthesizes new collagen and/or one or more proteins1, see claim 1.
Regarding the treatment of a collagen degradation disorder in a subject, US Pub ‘881 teaches its method occurs in a human mammal wherein the induction of the collagen synthesis treats the collagen-related disorder, osteoporosis, see claim 4.
Regarding claim 1 and the limitations of the components of Shilajit, US Pub ‘881 teaches the individual chemical constituents, including 3-hydroxy-dibenzo-α-pyrone, 3,8-dihydroxy-dibenzo-α-pyrone, dibenzo-α-pyrone chromoproteins, humic acid, fulvic acid, and more than forty (40) minerals; or combinations thereof, see paragraphs 2 and 49-50.
Regarding claim 2, US Pub ‘881 teaches a Shilajit extract, therein identified as Natreon Inc.'s patented ingredient, PrimaVie®, is a purified and standardized Shilajit extract for nutraceutical use [as per] U.S. Pat. Nos. 6,869,612 and 6,440,436, see paragraph 50.
Regarding claim 3 and the limitation therein, US Pub 881 teaches the use of PrimaVie® Shilajit (Natreon, Inc.), see paragraph 82.  It is noted that as required by claim 3, PrimaVie® Shilajit (Natreon, Inc.) is known to comprise bioactives 60.8% (w/w) fulvic acids with DBP core nucleus and 15.7% {w/w) of free DBP plus DBP conjugated with chromoproteins, see paragraph 84 of the specifcation. Official notice is taken that PrimaVie® Shilajit has this claimed formula as per claim 3. 
Regarding claims 4-8 and the limitations of an orally dosed dietary subject, in the claimed dose ranges of 50 mg to 1500 mg, or 200 mg to 500 mg, daily for at least 8 weeks, US Pub 881 teaches oral dosing of 250 mg of PrimaVie® Shilajit (Natreon, Inc.) twice a day for the first 8 weeks they were enrolled in the study, see paragraph 82. 
Regarding claims 18-22 and the limitation wherein the collagen degradation is reduced, to improve connective tissue health in the subject, US Pub 881 teaches promoting collagen synthesis and thus improving muscle building and repair and the health of and/or treating diseases of skin, cartilage, connective tissues, muscle, vascular tissues, bones, and teeth in the body of a mammal, including a human, through the use of: Shilajit, see paragraph 2.
Regarding the treatment of ligaments and/or tendons of claims 18-22 and generally, US Pub ‘881 teaches that collagen containing tissues treated in the human subject include tendons, ligaments, skin, corneas, cartilage, bones, blood vessels, gut intervertebral discs, teeth dentin and muscle, see paragraph 4.
Regarding claim 23 and the dose range of 100-1000 mg of Shilajit extract per day, US Pub 881 teaches oral dosing of 250 mg of PrimaVie® Shilajit (Natreon, Inc.) twice a day for the first 8 weeks they were enrolled in the study, see paragraph 82. 
Regarding claim 24, US Pub 881 teaches promoting collagen synthesis and thus improving muscle building and repair and the health of and/or treating diseases of skin, cartilage, connective tissues, muscle, vascular tissues, bones, and teeth in the body of a mammal, including a human, through the use of: Shilajit, see paragraph 2.
Regarding claim 28 and the treatment of osteoporosis, US Pub 881 teaches treatment of osteoporosis, see claim 4. 
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-16, 18-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20160095881, with regard to claims 1-11, 18-24 and 28- 29, in view of Tofas et al. Journal Strength Cond Res. 2008 22 (2) 490-6, as applied to claims 12-16. 
US Pub 881 anticipates the subject matter of claims 1-8, 18-24 and 28. Accordingly, these claims are obvious over US Pub 881.
Regarding claims 9-11 of doses from 1-22 mg/kg per day or 5-19 mg/kg per day and 8 weeks of dosing, US Pub 881 teaches oral dosing of 250 mg of PrimaVie® Shilajit (Natreon, Inc.) twice a day for the first 8 weeks they were enrolled in the study, see paragraph 82. US Pub ‘881 does not expressly recite the mg/kg limitations of claims 9-10. However, such mg/kg dose is obvious from the teachings of US Pub 881 as follows.
US Pub 881 teaches its subjects had a body weight of from 187.4 to 188.5 lbs (85 kg to 85.5 kg) during its study, see Table I, paragraph 81.
Accordingly, 500 mg/85 kg or 500 mg/85.5 kg results in doses 5.88 mg/kg to 5.85 mg/kg, and therefore fall within the effective amounts of claims 9-10.
To address claims 12-16, the Tofas reference (as per Applicant’s IDS) is cited. 
Claims 12 and 13 are directed to human adult athlete subjects with a baseline, pre-administration serum hydroxyproline concentration of at least 0,7 µg/ml or at least 2.0 µg/mL.
Regarding claims 12-13, Tofas teaches that prior to exercise, hydroxyproline serum levels were 6.6 +/- 0.3 mg/L (µg/mL), where serum hydroxyproline increase post exercise, see page 494, column 1 (Collagen Damage Indices). Tofas teaches that its subjects who underwent plyometric exercise increased muscle damage and serum indices of collagen breakdown, see abstract. Tofas teaches that hydroxyproline levels in serum are promising measure for describing exercise induced collagen degradation, see abstract.  
Accordingly, Tofas teaches serum hydroxyproline levels that are above those claimed by claims 12-13, where increasing levels of hydroxyproline are indicative of collagen degradation/degeneration.  As noted above, US Pub 881 teaches the use of Shilajit for the treatment of collagen degradation in a subject, therefore, one of ordinary skill in the art would have a rationale to administer Shilajit to subjects afflicted by or potentially afflicted by collagen degradation with the claimed hydroxyproline serum levels. Accordingly one of ordinary skill in the art would have a rationale to combine these prior art elements (collagen degradation association with serum hydroxyproline levels as claimed) according to known methods (treating collagen degradation with Shilajit) to predictably arrive at the claimed invention. 
Regarding claims 14-15 and the limitations of reducing serum hydroxyproline concentrations in the subject by 10-77%, or further comprising reducing serum hydroxyproline concentrations in the subject by at least 29%, as noted above, Tofas teaches the association of increased serum hydroxyproline levels with collagen degradation, and US Pub 881 teaches the administration of Shilajit to treat collagen degradation.  Accordingly one of ordinary skill in the art would have a rationale to combine these prior art elements (collagen degradation association with serum hydroxyproline levels as claimed) according to known methods (treating collagen degradation with Shilajit) to predictably arrive at the claimed invention.
Regarding claim 16 and the limitation of administering Shilajit extract daily for 8 weeks, US Pub 881 teaches oral dosing of 250 mg of PrimaVie® Shilajit (Natreon, Inc.) twice a day for the first 8 weeks they were enrolled in the study, see paragraph 82.
Regarding claims 28-29 and the treatment of osteoporosis and arthritis, US Pub 881 teaches treatment of osteoporosis and Ehlers-Danlos Syndrome (EDS), see claim 4. Official notice is taken by the examiner that EDS is a collection of disorders, including hypermobility EDS, known for frequent joint dislocation, degenerative joint disease and chronic pain (i.e., arthritis).2
Accordingly, the claimed invention is prima facie obvious over the cited prior art.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20160095881, with regard to claims 1-16, 18-24 and 28-29, in view of Tofas et al. Journal Strength Cond Res. 2008 22 (2) 490-6, as applied to claims 12-16, in further view of Keller et al. Journal of the International Society of Sports Nutrition, 2019 16:3 pp. 1-9, as applied to claims 17 and 25-27.
Keller was cited by applicant on the IDS.
Regarding claims 17 and 25, while the combination of US Pub 881 and Tofas teach the invention of treating collagen degeneration/degradation with Shilajit where levels of hydroxyproline are measure in response to the collagen degradation/ degeneration, the references do not address the limitations of resistance training to increase muscle mass/strength post Shilajit administration, of claims 17 and 25.
With regard to this limitation Keller teaches that 8 weeks of PrimaVie® Shilajit supplementation promoted maximal muscular strength following a fatiguing protocol and decrease baseline hydroxyproline [known to be associated with collagen degradation/ degeneration, [as per Tofas], see abstract.
More particularly, Keller teaches the fatiguing protocol was a resistance exercise model, see Discussion, page 7, column 2. Keller teaches the possibility that PrimaVie® Shilajit in conjunction with resistance training may enhance strength gains as well as increases in muscle mass and body due to its effect on circulating testosterone levels, see page 8, column 1. 
Regarding claims 26-27 and the limitation that Maximal Voluntary Isometric Contraction strength decline is reduced by at least 6% (or 6-25%) after administration of the Shilajit extract, Keller teaches that the purpose of its study was to note the effects of low dose and high dose (250 mg/day or 500 mg/day) Shilajit versus placebo on maximal voluntary isometric contraction (MVIC) strength, other indicators of muscle strength as well as hydroxyproline concentrations, see page 2, 2nd column, first paragraph. 
As required by claims 26-27, Keller teaches both high and low dose MVIC % reductions of 9.1 +/- 2.0% and 15.7 +/-2.0% post supplementation, see Table 1 and page 5, column 2. 
Accordingly, the claimed invention is prima facie obvious over the cited prior art.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 Said proteins selected from the group consisting of tenascin, decorin, elastin, myoferlin, fibrillin, and fibronectin.
        2 See Arthritis Foundation website: https://www.arthritis.org/diseases/ehlers-danlos-syndromes.